Citation Nr: 1710573	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  14-19 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona

THE ISSUES

1.  Entitlement to service connection for residuals of left knee derangement.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for right shoulder osteoarthritis.

4.  Entitlement to service connection for left shoulder osteoarthritis.

5.  Entitlement to service connection for respiratory disorder, to include chronic obstructive pulmonary disorder (claimed as asbestosis).


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1960 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In October 2011, the RO denied, in pertinent part, entitlement to service connection for asbestosis.  See generally, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding service connection cannot be granted in the absence of proof of a present disability).  The Board, however, notes that in his August 2012 notice of disagreement, the Veteran highlighted a diagnosis of chronic obstructive pulmonary disorder (COPD), which he indicates is caused by asbestos exposure in the military.  As such, the Board has re-characterized the claim as it appears on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In February 2017, the Veteran testified at a videoconference hearing before the undersigned; a copy of the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of residuals of left knee derangement, right knee disability, right and left shoulder osteoarthritis, and a respiratory disorder, to include COPD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A December 2007 rating decision denied the claim of service connection for residuals of left knee derangement; the Veteran did not appeal this decision.

2.  The evidence received since the December 2007 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for residuals of left knee derangement.


CONCLUSION OF LAW

1.  The December 2007 rating decision denying service connection for residuals of left knee derangement is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claim of service connection for residuals of left knee derangement.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  However, VA must reopen a previously and finally disallowed claim when "new and material evidence" is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  In order to satisfy these requirements, the evidence "must be both new and material."  Smith v. West, 12 Vet. App. 312, 314 (1999).  "New and material evidence" is defined as follows:

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.

Here, the relevant evidence of record at the time of the December 2007 rating decision consisted of the Veteran's service treatment records, VA and private treatment records, as well as the Veteran's lay statements regarding symptomatology.  

The relevant evidence that has been added to the record since the December 2007 rating decision consists of a VA joints examination, VA and private treatment records, as well as lay statements regarding continuity of symptomatology since service.  For instance, the record reflects that the Veteran has been diagnosed, in pertinent part, with degenerative joint disease in his left knee.  The lay statements, from the Veteran, report that the he suffered from left knee symptoms since his service.  In a letter dated April 2014, the Veteran attributed the lack of objective medical evidence in and since service to the culture of the "Old Army," in which complaining was discouraged.  

The Board has considered whether this evidence constitutes new and material evidence sufficient to reopen the claim of service connection for left knee disability and finds that it does.  The new evidence was not of record at the time of the prior denial.  Accordingly, the Board finds that new and material evidence has been submitted and the petition to reopen the claim for service connection for left knee disability must be granted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for residuals of left knee derangement is reopened; to this extent only, the appeal is granted.  


REMAND

Regrettably, review of the record reflects that further development is necessary prior to appellate consideration.  VA's duty to assist includes providing a medical examination when one is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  Also, where, as here, the VA undertakes to provide an examination or obtain an opinion when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001); Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that the Secretary must ensure that any medical opinion is "based on sufficient facts and data" (quoting Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008)).  The Board finds that the claims on appeal must be remanded to the AOJ in order to provide adequate medical examinations and opinions as to each claimed disability.

The RO did not provide the Veteran with an examination with respect to his claimed respiratory disorder.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, VA medical treatment records reflect that in June 2006 the Veteran was assessed as having possible asthma; he was prescribed Albuterol.  Chest x-rays were ordered to rule out COPD.  In April 2009, the Veteran was assessed as having COPD.  In February 2012 the Veteran presented with respiratory difficulty.  Specifically, he reported chest congestion, wheezing, and nonproductive cough.  At that time, the Veteran reported that he was exposed to asbestos in the military.  Chest x-rays were performed.  A prior assessment of COPD was confirmed and a diagnosis of lung nodules was given.  

Next, the Board notes that the Veteran was afforded a VA orthopedic examination in March 2011.  It appears, however, that examination was limited to the Veteran's claimed shoulder disabilities.  No examination was provided nor an opinion rendered as to the Veteran's claimed bilateral knee disabilities.  

Here, VA and private medical treatment records reflect current bilateral knee disabilities, to include derangement and degenerative joint disease.  STRs reflect that the Veteran was treated for a knee injury on at least three different occasions, including an injury in in basic training in April 1960, an injury in June 1960, and December 1960.  VA treatment reports repeatedly document the Veteran's assertion that he has suffered from chronic knee pain since service.

Against this background, the Board finds that the evidence of record clearly triggered VA's duty to assist.  The Veteran was not provided a VA examination for either his claimed respiratory disorder or his knee disabilities.  To that extent, the Board finds error that precludes the Board from addressing the merits of this claim and requires a remand to provide the Veteran with a VA examination.  

Turning to the Veteran's claimed shoulder disabilities, the Veteran was, as mentioned, afforded a VA joints examination in March 2011.  The Board acknowledges the examiners comments that "[Veteran] was poorly cooperative with [the] history and physical making [the] examination difficult.  Understandably, the examiner significantly relied on the claims file.  At that time, the examiner acknowledged the Veteran's January 2011 shoulder Magnetic Resonance Imaging (MRIs) revealing "bilateral tears."  The examiner further acknowledged that the Veteran's STRs reflect a June 1960 report of Veteran falling on his left shoulder.  STRs further reflected that he had normal range of motion, no point of tenderness, and was given pain medication, i.e., diathermy.  The examiner noted that the STRs reflect no further records for left shoulder pain, despite subsequent treatment for multiple other ailments.  The examiner also acknowledged other post-service medical treatment records documenting the Veteran's reports of chronic bilateral shoulder pain due to an in-service fall and aggravated by his military occupational specialty (MOS), i.e., light weapons infantryman. 

Physical examination revealed instability, pain, and stiffness in the left shoulder.  No laxity, locking, or effusions were noted.  No findings were documented for the right shoulder.  Active range of motion (ROM) in the left shoulder was measured as: flexion to 100 degrees; abduction to 100 degrees; internal rotation to 90 degrees; and external rotation to 30 degrees.  No objective pain was noted on active motion.  Active ROM in the right shoulder was measured as: flexion to 90 degrees; abduction to 100 degrees; internal rotation to 90 degrees; and external rotation to 20 degrees.  No objective pain was noted on active motion.  The examiner did note, however, that the Veteran had further ROM bilaterally with distraction.  Specifically, the examiner noted the Veteran was able to reach his back pocket and behind his neck, bilaterally.  The examiner further noted that the Veteran was able to put on and take off his coat without objective difficulty.  As a result, the examiner noted that "[t]his makes the recorded ROM of shoulders inaccurate."

The examiner confirmed the previous diagnoses of bilateral shoulder tendon tears and rotator cuff injuries and diagnosed the Veteran with osteoarthritis bilaterally.  The examiner opined that it is less likely as not that the Veteran's left shoulder condition is due to or a result of the June 1960 fall he suffered in service.  In rendering this opinion, the examiner noted that the examination following the June 1960 examination was normal.  He further reasoned that the Veteran completed three more years of active duty service with no further documentation of shoulder complaints, despite multiple doctor visits for other conditions.  After service, the Veteran was able to work in construction.  The bilateral tendon tears are not consistent with a fall on his back in service.  No opinion was rendered as to the right shoulder disability.

In this case, the Board initially notes that the March 2011 examination is inadequate to the extent it provides no etiological opinion for the right shoulder.  With regard to the left shoulder, it appears that the March 2011 examiner was primarily focused on the June 1960 fall with a normal examination, and the Veteran's uninterrupted service thereafter.  First, the Board notes that the Veteran's STRs reflect an April 1960 incident in basic training.  In describing this event, the Veteran has consistently reported being pushed off a wall from a height of at least 15 feet and hitting the ground face-up, with his head and shoulders hitting first and his legs crossed underneath him.  The June 1960 incident relates to a report that the Veteran fell from his bunk two days prior.  The Veteran has consistently reported chronic shoulder pain since service.  The Board notes that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has considered the Veteran's statements in support of his claim, and finds them to be competent to the extent they relate to observable symptomatology, i.e., pain.

Additionally, the Board notes that the examiner opined that bilateral tendon tears are not consistent with a fall on his back in service.  However, it is unclear from the examination report whether or not the Veteran's diagnosed bilateral osteoarthritis is consistent with the in-service injuries.  See Bowling, supra (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Relevant lay evidence has also been associated with the record since the March 2011 VA examination, to include statements by the Veteran.

Here, it is not clear whether or to what extent the examiner considered the Veteran's lay statements of continual pain since service in rendering his March 2011 opinion regarding left shoulder disability.  However, it is obvious that the examiner did not have the opportunity to consider the subsequent lay evidence associated with the record regarding the impact of his MOS on his shoulder injury.  

In light of the foregoing, the Board finds that the Veteran has not been provided an adequate VA examination for purposes of determining service connection that accurately considers all the evidence of record pertaining to his claimed disabilities and the Board must therefore remand for additional examination and opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's claimed disabilities.  The electronic claims file must be made available to the examiner(s) for review, and such review should be noted in the examination report.

Following a review of the claims file and medical history, the VA examiner(s) should offer an opinion as to whether:

a.  It is at least as likely as not (i.e., a 50 percent or greater probability) that the currently diagnosed COPD (or any identified respiratory disorder) is etiologically related to active military service, to include exposure to asbestos.

b.  It is at least as likely as not (i.e., a 50 percent or greater probability) that the currently diagnosed left knee derangement (or any identified knee disability) is etiologically related to active military service.  

c.  It is at least as likely as not (i.e., a 50 percent or greater probability) that the currently diagnosed right knee degenerative joint disease (or any identified knee disability) is etiologically related to active military service.

d.  It is at least as likely as not (i.e., a 50 percent or greater probability) that the currently diagnosed left shoulder osteoarthritis (or any identified shoulder disability) is etiologically related to active military service.

e.  It is at least as likely as not (i.e., a 50 percent or greater probability) that the currently diagnosed right shoulder osteoarthritis (or any identified shoulder disability) is etiologically related to active military service.

Any opinion must reflect consideration of the following: 1) the Veteran's STRs, in conjunction with his description of the underlying events; and 2) the Veteran's own statements regarding continuity of symptomatology and aggravation by his MOS. 

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


